Exhibit 10.1

 

PENN NATIONAL GAMING, INC.

 

CHANGE IN CONTROL PAYMENT ACKNOWLEDGEMENT AND AGREEMENT

 

This Change in Control Payment Acknowledgement and Agreement (this “Agreement”)
is made as of December 26, 2007 by and between Penn National Gaming, Inc. (the
“Company”) and                            (the “Executive”).  The Company and
the Executive are sometimes referred to in this Agreement as the “Parties”.

 

WHEREAS, the Company entered in to an Agreement and Plan of Merger, dated as of
June 15, 2007, by and among the Company, PNG Acquisition Company Inc. and PNG
Merger Sub Inc. (the “Merger Agreement”) providing for the acquisition of the
Company by certain funds managed by affiliates of Fortress Investment Group LLC
and Centerbridge Partners LP (the “Merger”);

 

WHEREAS, pursuant to Section 8 of the Employment Agreement dated as of July 31,
2006 by and between the Company and the Executive (the “Employment Agreement”),
the Executive was granted the right to receive certain payments in the event of
a Change of Control (as defined in the Employment Agreement);

 

WHEREAS, the consummation of the Merger will result in a Change of Control of
the Company triggering the Change of Control payments required by the Employment
Agreement;

 

WHEREAS, the Company desires to accelerate the payment of a portion of the
Change of Control payment due on the effective date of the Merger and has
received the written consent of PNG Acquisition Company Inc., Deutsche Bank
Securities Inc., Deutsche Bank AG New York Branch, Wachovia Capital Markets,
LLC, Wachovia Bank, National Association and Wachovia Investment Holdings, LLC
to make such payment under the circumstances set forth in this Agreement; and

 

WHEREAS, the Company has requested that the Executive accept such payment
pursuant to the terms set forth in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, and for good and valuable consideration, the receipt of
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 


1.             THE COMPANY REPRESENTS AND ACKNOWLEDGES THAT THE SOLE PURPOSE OF
ACCELERATING THE TIMING OF THE CHANGE OF CONTROL PAYMENT CONTEMPLATED BY
SECTION 8.2(I) OF THE EMPLOYMENT AGREEMENT IN THE AMOUNT OF
                                                           DOLLARS
($                                ) (THE “INITIAL CHANGE OF CONTROL PAYMENT”),
OTHERWISE DUE AND PAYABLE UPON THE EFFECTIVE DATE OF THE MERGER, IS TO ADVANCE
THE BUSINESS OF THE COMPANY IN ANTICIPATION OF THE MERGER AND IS NOT IN RESPONSE
TO A REQUEST BY, OR AS THE PROVISION OF AN ADDITIONAL BENEFIT TO, THE EXECUTIVE.


 

--------------------------------------------------------------------------------



 


2.             THE COMPANY HEREBY AGREES TO PAY THE EXECUTIVE THE INITIAL CHANGE
OF CONTROL PAYMENT ON OR PRIOR TO DECEMBER 31, 2007.


 


3.             EXCEPT AS OTHERWISE SPECIFIED IN THE FOREGOING PARAGRAPH 2, THE
BALANCE, IF ANY, OF THE AMOUNT DUE UNDER SECTION 8.2(I) OR ANY OTHER PROVISION
OF THE EMPLOYMENT AGREEMENT SHALL BE MADE IN ACCORDANCE WITH ITS TERMS.


 


4.             UPON THE OCCURRENCE OF ANY OF THE FOLLOWING CIRCUMSTANCES, THE
EXECUTIVE SHALL RETURN THE INITIAL CHANGE OF CONTROL PAYMENT (THE “RETURN
PAYMENT”) IN ACCORDANCE WITH PARAGRAPHS 5 AND 6 BELOW:


 

(a)           if the Merger is terminated pursuant to Section 9.1 of the Merger
Agreement or the Closing otherwise fails to occur on the Closing Date (as such
terms are defined in Section 2.1(d) of the Merger Agreement); or

 

(b)           if the Executive’s employment with the Company is terminated prior
to the effective date of the Merger and the Executive does not remain entitled
to receive the remainder of the Change of Control payment under the applicable
provisions of the Employment Agreement.

 


5.             THE COMPANY SHALL EXERCISE ITS RIGHT TO REQUIRE A RETURN PAYMENT
PROMPTLY AFTER THE FIRST OCCURRENCE OF ONE OF THE CIRCUMSTANCES SET FORTH IN
PARAGRAPH 4 BY DELIVERING A WRITTEN NOTICE (THE “RETURN NOTICE”) TO THE
EXECUTIVE REQUESTING THE RETURN PAYMENT AND SPECIFYING THE REASON THEREFORE. 
UPON THE OCCURRENCE OF A CHANGE OF CONTROL, THE COMPANY’S RIGHT TO DEMAND A
RETURN PAYMENT HEREUNDER SHALL IMMEDIATELY TERMINATE.


 


6.             THE RETURN PAYMENT SHALL BE MADE BY DELIVERING THE FOLLOWING TO
THE COMPANY: (I) AN AMOUNT EQUAL TO THE RETURN PAYMENT MINUS THE FEDERAL, STATE
AND LOCAL INCOME TAXES ACTUALLY PAID, IF ANY, BY THE EXECUTIVE WITH RESPECT TO
THE RETURN PAYMENT SHALL BE PAID IN CASH WITHIN 20 DAYS AFTER THE DATE THE
EXECUTIVE RECEIVES THE RETURN NOTICE AND (II) TOGETHER WITH SUCH PAYMENT, IF
APPLICABLE, AN ASSIGNMENT AGREEMENT IN FORM AND SUBSTANCE TO BE AGREED UPON BY
THE PARTIES PROVIDING FOR THE ASSIGNMENT OF THE EXECUTIVE’S RIGHT TO RECEIVE A
REFUND FROM THE FEDERAL, STATE AND LOCAL TAXING AUTHORITIES FOR TAXES ACTUALLY
PAID WITH RESPECT TO THE RETURN PAYMENT.  THE EXECUTIVE HEREBY AGREES TO USE ALL
COMMERCIALLY REASONABLE EFFORTS TO DILIGENTLY PURSUE THE REFUND OF ALL SUCH
AMOUNTS AND TO COOPERATE WITH THE COMPANY IN ITS EFFORTS TO OBTAIN SUCH REFUNDS,
IF NECESSARY.


 


7.             THE PARTIES AGREE THAT THE ACCELERATED PAYMENT OF THE INITIAL
CHANGE OF CONTROL PAYMENT PURSUANT TO THE TERMS AND CONDITIONS CONTAINED IN THIS
AGREEMENT CONSTITUTES THE PAYMENT OF COMPENSATION TO THE EXECUTIVE AND,
NOTWITHSTANDING THE CONTINGENT AGREEMENT TO REPAY SUCH AMOUNTS IN THE EVENT OF
CERTAIN UNEXPECTED CIRCUMSTANCES AS SET FORTH ABOVE, IS NOT INTENDED TO
CONSTITUTE A LOAN.


 


8.             THE EMPLOYMENT AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
FOLLOWING THE EXECUTION OF THIS AGREEMENT AND NOTHING IN THIS AGREEMENT IS
INTENDED TO AMEND, WAIVE OR OTHERWISE CHANGE THE TERMS AND CONDITIONS OF THE
EMPLOYMENT AGREEMENT IN ANY MANNER OTHER THAN AS SPECIFICALLY PROVIDED HEREIN.


 


9.             THE COMPANY ACKNOWLEDGES THAT THE EXECUTIVE IS ACCEPTING THE
INITIAL CHANGE OF CONTROL PAYMENT AT THE TIME SPECIFIED HEREIN TO ADVANCE THE
BUSINESS OF THE COMPANY,

 

2

--------------------------------------------------------------------------------


 


AND THE COMPANY HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS THE EXECUTIVE FROM
AND AGAINST ANY AND ALL LOSSES, CLAIMS, DEMANDS, LIABILITIES, COSTS AND EXPENSES
INCURRED BY THE EXECUTIVE ARISING FROM OR RELATING TO THE MATTERS CONTEMPLATED
HEREIN OTHER THAN IN RESPECT OF ORDINARY FEDERAL, STATE AND LOCAL INCOME TAXES
PAID OR PAYABLE BY EXECUTIVE WITH RESPECT TO PAYMENT OF THE INITIAL CHANGE OF
CONTROL PAYMENT.


 


10.           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE COMMONWEALTH OF
PENNSYLVANIA.


 


11.           THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF THE
COURTS OF THE COMMONWEALTH OF PENNSYLVANIA FOR ALL PURPOSES IN CONNECTION WITH
ANY ACTION OR PROCEEDING WHICH ARISES OUT OF OR RELATES TO THIS AGREEMENT AND
AGREE THAT ANY ACTION INSTITUTED UNDER THIS AGREEMENT SHALL BE COMMENCED,
PROSECUTED AND CONTINUED ONLY IN THE STATE OR FEDERAL COURTS HAVING JURISDICTION
FOR MATTERS ARISING IN WYOMISSING, PENNSYLVANIA, WHICH SHALL BE THE EXCLUSIVE
AND ONLY PROPER FORUM FOR ADJUDICATING SUCH A CLAIM.


 


12.           THIS AGREEMENT CANNOT BE CHANGED, MODIFIED, EXTENDED, WAIVED OR
TERMINATED EXCEPT UPON A WRITTEN INSTRUMENT SIGNED BY THE PARTY AGAINST WHICH IT
IS TO BE ENFORCED.


 


13.           THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL, BUT WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

 

 

PENN NATIONAL GAMING, INC.

[EXECUTIVE]

 

 

 

 

By:

 

 

Signature:

 

 

Name:

Print:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------